Title: To George Washington from John Armstrong, 5 June 1787
From: Armstrong, John
To: Washington, George

 

Dear General
Carlisle [Pa.] 5th June 1787

My last letter addressed to your Excellency at Mount Vernon, intimated some expectation as well as desire, of being in Philada about this time—being frequently urged by the Trustees of Dickinson College, to make a farther attempt to obtain benifactions in the City—together with this, the prospect of seeing you once more, had greatly induced me to go; but on the receit of several letters from Gentn there, I am obliged to wave the design; the Scarcity of money being almost the common text throughout this State. but a few years since, I should have thought but little of the journey with no other view than the pleasure of seeing old friends—but even laudible gratifications & business itself, must now yeild to the frailty of nature.
Let me begg your acceptance of the Copy of Doctor Nesbits discourse on the advantage of learning—with an address to the Students, herewith sent by Mr Duncan. I’m sorry the delay of the Press prevents my Sending you a late address to the youth of this College, which at least affords, an agreeable amusement.
With respect to your present deliberations I dare not say either more or less, but desire to recommend them collectively, to the superintendence of God, who can give harmony & keep you from error; at this critical conjuncture of our affairs. And am dear General with great truth, Your Excellencys Affectionate humbe Servt

John Armstrong

